DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4-5,10-11,14-16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo to (US20200029318) in view of WANG to (US20190103943)
Regarding claims 1,14 Guo teaches a method comprising: receiving, by a wireless user device from a base station, one or more radio resource control (RRC) signals indicating one or more parameters associated with sidelink  communication between wireless user devices; ([0198] discloses the gNB can use higher layer signaling (for example RRC signaling or MAC-CE signaling) to activate or deactivate one SL-BWP for one UE to sidelink transmission) 
receiving, from the base station, sidelink downlink control information (SL DCI) comprising a first indicator field that indicates a sidelink hybrid automatic repeat request (HARQ) feedback timing; ([0339] Discloses DCI format X can contain bit-fields that indicate the sidelink resource allocation and configuration of sidelink transmission on sidelink for the UE-A.[0340] discloses That DCI can include the information of slot and resource (subchannel) index information that are allocated to the UE for transmission on sidelink. The gNB can also allocate one PUCCH resource on the uplink between the gNB and a UE A for the UE A to report the ACK/NACK information of transmission on the sidelink resource scheduled by that DCI. [0354] Discloses a serving gNB can send a first DCI format X (for example DCI format 4011 in the example of FIG. 40) to a V2X UE-A to schedule the transmission on sidelink of UE-A. A first DCI format sent at slot n from the serving gNB and UE-A can include bit-field(s) (for example one bit-field, or for example two bit fields) to indicate one PUCCH resource in one slot n+m1 and the UE-A can report the ACK/NACK information for the PSSCH transmission on sidelink scheduled by the a first DCI format indicated by the serving gNB)
based on the SL DCI, transmitting, to one or more second wireless user devices, a plurality of sidelink signals via a first quantity of sidelink channel resources; ([0346] discloses a transmitter UE 3902 has some packet to transmit through sidelink to a receiver UE 3903. ..Then the transmitter UE 3902 can send transmission on the allocated sidelink resource 3912 at step 2 of 3922 to the receiver UE 3903. After receiving the packet from the transmitter UE in resource 3912, the receiver UE 3903 can send the NACK/ACK feedback for the transmission in resource 3912 in one sidelink feedback resource 3913 at step 3 of 3924)
during a first time interval, receiving, from the one or more second wireless user devices, first sidelink HARQ feedback information responsive to the plurality of sidelink signals; ([0347] discloses  An association between resource 3912 and feedback resource 3913 can be (pre)configured so that the UE can find the proper feedback resource 3913 based on the location of resource 3912 for sidelink transmission. Then the transmitter UE can forward the ACK/NACK for transmission on resource 3912 to the gNB through the uplink channel 3914 at step 4)
determining, based on the sidelink HARQ feedback timing and based on the first time interval, a second time interval; ([0370] discloses to report the ACK/NACK of PSSCH indicated by one SCI with one bit-field indicating slot offset for PUCCH channel, the receiver UE may report ACK/NACK of PSSCH in slot k.sub.1 to the gNB and the slot k.sub.1 is calculated as: k.sub.1 is the first slot that starts not earlier than the time T.sub.0+Δ×t.sub.slot+δ, where T.sub.0 is the start of the sidelink slot (or called subframe) carrying the SCI that indicates the corresponding PSSCH transmission, Δ is the slot offset of PUCCH channel indicated by the bit-field in SCI, t.sub.slot is the time length of one slot used by the serving gNB and δ is adjustment parameter that can be pre-configured or pre-defined. In one alternative, T.sub.0 can be the start time of first symbol carrying the SCI. T.sub.0 can be the start time of sidelink slot or subframe carrying the PSSCH transmission. T.sub.0 can be the start time of first symbol carrying the PSSCH transmission)

Guo does not explicitly teach determining, based on the first quantity, a sidelink HARQ codebook; and during the second time interval and based on the sidelink HARQ codebook, transmitting, to the base station, an uplink signal indicating the first sidelink HARQ feedback information
However, Wang teaches determining, based on the first quantity, a sidelink HARQ codebook; ([0046] discloses the UE determines, based on the control signaling, an uplink time unit for feeding back an HARQ-ACK/NACK corresponding to the received PDSCH and an HARQ-ACK/NACK codebook corresponding to the uplink time unit) and during the second time interval and based on the sidelink HARQ codebook, transmitting, to the base station, an uplink signal indicating the first sidelink HARQ feedback information([0046] discloses the UE determines, based on the control signaling, an uplink time unit for feeding back an HARQ-ACK/NACK corresponding to the received PDSCH and an HARQ-ACK/NACK codebook corresponding to the uplink time unit. Further, in step 103, the UE transmits, on a PUCCH or PUSCH of the uplink time unit, HARQ-ACK/NACK information corresponding to the HARQ-ACK/NACK codebook)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Guo include determining, based on the first quantity, a sidelink HARQ codebook; and during the second time interval and based on the sidelink HARQ codebook, transmitting, to the base station, an uplink signal indicating the first sidelink HARQ feedback information, as suggested by Wang. This modification would benefit the system to reduce overhead.

Regarding claim 4, Guo teaches wherein a value of the first indicator field corresponds to a slot timing value between the first time interval and the second time interval, ([0254]discloses the association between a first PSCCH resource (or PSSCH subchannel) at slot n and a second PSFCH subchannel at slot n+1 (where m can be 0, 1, 2, 3, 4 . . . ) can imply that the receiver UE can send the HARQ feedback for the data transmission scheduled by SA (scheduling assignment) signaling (for example one SCI) in a first PSCCH resource at slot n in a second PSFCH subchannel at slot n+m) and wherein the first time interval corresponds to a physical sidelink feedback channel (PSFCH) occasion and the second time interval corresponds to a physical uplink control channel (PUCCH) slot([0141] discloses one slot resource for PSFCH/PSCCH (in the resource zone 1020) and resource for PSSCH 1030 are configured. For the resource used for PSCCH and PSFCH (in resource zone 1020), the following parameters can be configured: the starting PRB of resource, prb.sub.0 for PSCCH and PSFCH 1021; the number of PRBs, N.sub.1, used for PSFCH 1022; and the number of PRBs, N.sub.2, used for PSCCH 1023).

Regarding claim 5, Guo teaches wherein the one or more parameters indicates information of a set of slot timing values, Ks, wherein each slot timing value indicates a timing between a physical sidelink feedback channel (PSFCH) occasion and a physical uplink control channel (PUCCH) slot, and wherein the PUCCH slot comprises the second time interval([0254]discloses the association between a first PSCCH resource (or PSSCH subchannel) at slot n and a second PSFCH subchannel at slot n+1 (where m can be 0, 1, 2, 3, 4 . . . ) can imply that the receiver UE can send the HARQ feedback for the data transmission scheduled by SA (scheduling assignment) signaling (for example one SCI) in a first PSCCH resource at slot n in a second PSFCH subchannel at slot n+m)
Regarding claim 10, Guo teaches wherein: the first time interval corresponds to a physical sidelink feedback channel (PSFCH)  reception slot; and the second time interval corresponds to an uplink slot or a slot comprising one or more uplink symbols([0254]discloses the association between a first PSCCH resource (or PSSCH subchannel) at slot n and a second PSFCH subchannel at slot n+1 (where m can be 0, 1, 2, 3, 4 . . . ) can imply that the receiver UE can send the HARQ feedback for the data transmission scheduled by SA (scheduling assignment) signaling (for example one SCI) in a first PSCCH resource at slot n in a second PSFCH subchannel at slot n+m).

Regarding claims 11, 18 the combination of Guo and Wang teaches wherein the determining the sidelink HARQ codebook  comprises determining, based on a quantity of physical sidelink feedback channel (PSFCH) occasions associated with the uplink signal, the sidelink HARQ codebook(Wang [0046] discloses the UE determines, based on the control signaling, an uplink time unit for feeding back an HARQ-ACK/NACK corresponding to the received PDSCH and an HARQ-ACK/NACK codebook corresponding to the uplink time unit. Further, in step 103, the UE transmits, on a PUCCH or PUSCH of the uplink time unit, HARQ-ACK/NACK information corresponding to the HARQ-ACK/NACK codebook).
Regarding claim 15, Guo teaches receiving, from the base station, 10 one or more radio resource control (RRC) signals indicating one or more parameters associated with sidelink communication between wireless user devices, ([0198] discloses the gNB can use higher layer signaling (for example RRC signaling or MAC-CE signaling) to activate or deactivate one SL-BWP for one UE to sidelink transmission)  wherein the one or more parameter comprises information of a set of slot timing values, Ks, and wherein the SL DCI comprises a first indicator field that comprises one of the set of  slot timing values, Ks, to indicate the sidelink HARQ feedback timing([0254]discloses the association between a first PSCCH resource (or PSSCH subchannel) at slot n and a second PSFCH subchannel at slot n+1 (where m can be 0, 1, 2, 3, 4 . . . ) can imply that the receiver UE can send the HARQ feedback for the data transmission scheduled by SA (scheduling assignment) signaling (for example one SCI) in a first PSCCH resource at slot n in a second PSFCH subchannel at slot n+m).

Regarding claim 16,Guo teaches receiving, from the base station, second SL DCI associated with transmission of one or more second sidelink signals, wherein the second SL DCI comprises a second indicator field  that indicates a second sidelink HARQ feedback timing; ([0370] discloses to report the ACK/NACK of PSSCH indicated by one SCI with one bit-field indicating slot offset for PUCCH channel, the receiver UE may report ACK/NACK of PSSCH in slot k.sub.1 to the gNB and the slot k.sub.1 is calculated as: k.sub.1 is the first slot that starts not earlier than the time T.sub.0+Δ×t.sub.slot+δ, where T.sub.0 is the start of the sidelink slot (or called subframe) carrying the SCI that indicates the corresponding PSSCH transmission, Δ is the slot offset of PUCCH channel indicated by the bit-field in SCI, t.sub.slot is the time length of one slot used by the serving gNB and δ is adjustment parameter that can be pre-configured or pre-defined. In one alternative, T.sub.0 can be the start time of first symbol carrying the SCI. T.sub.0 can be the start time of sidelink slot or subframe carrying the PSSCH transmission. T.sub.0 can be the start time of first symbol carrying the PSSCH transmission)and based on the second SL DCI, transmitting one or more second sidelink signals via a second quantity of second sidelink channel resources([0346] discloses a transmitter UE 3902 has some packet to transmit through sidelink to a receiver UE 3903. ..Then the transmitter UE 3902 can send transmission on the allocated sidelink resource 3912 at step 2 of 3922 to the receiver UE 3903. After receiving the packet from the transmitter UE in resource 3912, the receiver UE 3903 can send the NACK/ACK feedback for the transmission in resource 3912 in one sidelink feedback resource 3913 at step 3 of 3924).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo to (US20200029318) in view of WANG to (US20190103943) further in view of Li to (US10785753)

Regarding claim 8, the combination of Guo and Wang does not explicitly teach wherein the determining the sidelink HARQ codebook comprises determining, based on a period of a physical sidelink feedback channel (PSFCH) time resource, the sidelink HARQ codebook
However, Li teaches wherein the determining the sidelink HARQ codebook comprises determining, based on a period of a physical sidelink feedback channel (PSFCH) time resource, the sidelink HARQ codebook(col.16,lines 58-67, clo.17 lines 1-5 discloses the time gap between PSSCH and the associated PSFCH is not signaled via PSCCH at least for modes 2(a)(c)(d) (if respectively supported). How to determine the associated PSFCH resource index should be further studied. In general, there are two options for the PSFCH resource index determination. Option 1: Implicit indication, the PSFCH resource index is derived from the PSCCH/PSSCH resource implicitly. Option 2: Explicit indication, the associated PSFCH index resource is indicated by SCI explicitly.For option 1, there is a one-to-one mapping between the PSCCH/PSSCH resource and the associated PSFCH resource index. Option 2 can provide flexible PSFCH resource selection, e.g. flexible frequency and/or codebook resource)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Guo and Wang include wherein the determining the sidelink HARQ codebook comprises determining, based on a period of a physical sidelink feedback channel (PSFCH) time resource, the sidelink HARQ codebook, as suggested by Li. This modification would benefit the system as a design choice.

Claim(s) 12-13,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo to (US20200029318) in view of WANG to (US20190103943) further in view of Pan to (US20200367095)
Regarding claims 12,19 the combination of Guo and Wang does not explicitly wherein the plurality of sidelink signals comprise a first sidelink signal transmitted to a wireless user device for which a sidelink HARQ feedback  is disabled, and wherein the method further comprises: based on the sidelink HARQ feedback being disabled for the wireless user device and based on a retransmission of a sidelink channel being not required, determining a positive acknowledgment for the first sidelink signal
However, Pan teaches  wherein the plurality of sidelink signals comprise a first sidelink signal transmitted to a wireless user device for which a sidelink HARQ feedback  is disabled, ([0108] discloses the network node configures a sidelink logical channel (SL LCH) to a UE, wherein the SL LCH is configured with a HARQ feedback mode and mapped to a LCG according to the HARQ feedback mode, and there are at least two sets of LCGs: one set is associated with HARQ feedback enabled and the other set is associated with HARQ feedback disabled) and wherein the method further comprises: based on the sidelink HARQ feedback being disabled for the wireless user device and based on a retransmission of a sidelink channel being not required, determining a positive acknowledgment for the first sidelink signal ([0115] discloses the sidelink transmission may further include data from a logical channel with HARQ feedback disabled if the sidelink grant is associated with the HARQ feedback resource. In addition, the sidelink transmission may not include data from a logical channel with HARQ feedback enabled if the sidelink grant is not associated with the HARQ feedback resource) 
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Guo and Wang include wherein the plurality of sidelink signals comprise a first sidelink signal transmitted to a wireless user device for which a sidelink HARQ feedback  is disabled, and wherein the method further comprises: based on the sidelink HARQ feedback being disabled for the wireless user device and based on a retransmission of a sidelink channel being not required, determining a positive acknowledgment for the first sidelink signal, as suggested by Pan. This modification would benefit the system to efficiently utilize the network resources.
Regarding claims 13,20 the combination of Guo and Wang and Pan teaches determining a positive acknowledgement associated with a scheduled sidelink channel resource of the first quantity of sidelink channel resources, wherein the wireless user device does not transmit a sideilnk signal via the scheduled sidelink channel resource(Pan, [0115] discloses the sidelink transmission may further include data from a logical channel with HARQ feedback disabled if the sidelink grant is associated with the HARQ feedback resource. In addition, the sidelink transmission may not include data from a logical channel with HARQ feedback enabled if the sidelink grant is not associated with the HARQ feedback resource). 

Allowable Subject Matter
Claims 2-3,6,7,9,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461